Order of January 29, 1936, making substitution of attorneys, reversed on the law and the facts, without costs, and the matter remitted to Special Term to determine the value of the services of the original attorneys for the plaintiff (the appellants herein) on the basis of quantum, meruit and fixing a lien therefor on the cause of action, to be paid out of any recovery that is had by compromise or judgment. The original attorneys have a retaining lien on the papers in their possession until the value of their services is fixed. (Matter of Weitling, 266 N. Y. 184.) They have disbursed in the action on account of the plaintiff the sum of eighty-eight dollars, which is not disputed, and this sum should be paid before the attorneys are required to surrender possession of the papers. The plaintiff, if dissatisfied, is entitled to have another attorney substituted and the papers delivered to him, but only on condition that the lien of the attorneys shall first be fixed. (See Matter of Krooks, 257 N. Y. 329; Kiefer v. Schwamb, 242 App. Div. 636.) Appeal from the order of February 7, 1936, denying reargument, dismissed, without costs. The order is not appealable. Lazansky, P. J., Hagarty, Carswell, Davis and Taylor, JJ., concur.